Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2017

                                    No. 04-17-00437-CR

                                   David Stuart BISHOP,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR3326
                             Laura Lee Parker, Judge Presiding


                                      ORDER

       We order the Clerk of this court to administratively close appeal numbers 04-17-00417-
CR and 04-17-00418-CR and to transfer the motions for extension of time to file a notice of
appeal that were filed under those appeal numbers to appeal numbers 04-17-00436-CR and 04-
17-00437–CR.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk